Cranch, C. J.,
suggested a doubt whether the defendant should be permitted to go into proof that the petitioner is not a creditor, supposing it to be a matter to be decided ex parte at the time of the insolvent’s application, and that primd facie evidence is sufficient.
The CouRT, however,
(Duckett, J., absent,)
went into an examination of the evidence, and was of opinion that the petitioner was a creditor, and that the deed was made with intent to give a preference.
But the Court, by the consent of the parties, continued the cause to the next term.